Citation Nr: 0830844	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-37 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for right foot 
disability, claimed as secondary to a service-connected left 
ankle disability.

2.  Entitlement to service connection for right knee 
disability, claimed as secondary to a service-connected left 
ankle disability.

3.  Entitlement to service connection for low back 
disability, claimed as secondary to a service-connected left 
ankle disability.

4.  Entitlement to an increased rating for the service-
connected left ankle disability, currently evaluated 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1971 to June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  

Procedural history

Service connection was granted for residuals of an injury to 
the left ankle in a May 1976 RO rating decision.  A 10 
percent disability rating was assigned.  The disability 
rating was increased to 20 percent disabling in a March 1991 
rating decision.  

In the August 2005 rating decision which forms the basis for 
this appeal, the RO denied the veteran an increased rating 
for the service-connected left ankle disability.  Service 
connection was denied for disabilities of the right foot, 
right knee and low back, claimed as secondary to the service-
connected left ankle disability.

The veteran was scheduled to appear at the Muskogee RO for a 
videoconference hearing before a Veterans Law Judge on May 
19, 2008.  On May 7, 2008, the veteran, through his 
representative, withdrew his request for a hearing pursuant 
to 38 C.F.R. § 20.704(e).  

Remanded issue

The issue of entitlement to an increased disability rating 
for service-connected left ankle disability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the VA Appeals Management Center (AMC) in 
Washington, D.C.  The veteran will be informed if further 
action on his part is required.

Issues not on appeal

In the August 2005 rating decision, the RO also granted 
service connection for tinnitus, bilateral hearing loss and 
left ankle scars.  The veteran disagreed with the assigned 
disability ratings, and in September 2006 the RO issued a 
statement of the case which addressed those three issues, as 
well as the four issues listed above. 
In an April 2008 statement, the veteran, through his 
representative, indicated that he wished to withdraw his 
appeal as to the issues of entitlement to increased 
disability ratings for his service-connected tinnitus, 
bilateral hearing loss and left ankle scars.  Those issues, 
accordingly, have been resolved and are not before the Board.  
See 38 C.F.R. § 20.204 (2007).

In a December 2006 rating decision, the veteran was denied 
entitlement to service connection for injury to the left jaw 
and residuals of a concussion.  The decision also denied the 
veteran entitlement to a total rating based on individual 
unemployability.  The record does not indicate that the 
veteran expressed disagreement with any aspect of that 
decision.  Those issues are therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a diagnosis of right foot disability.

2.  The competent medical evidence of record does not support 
a diagnosis of right knee disability.

3.  The competent medical evidence of record does not support 
a diagnosis of low back disability.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for right foot 
disability, claimed as secondary to the veteran's service-
connected left ankle disability, is not warranted.  38 C.F.R. 
§ 3.310 (2007).

2.  Entitlement to service connection for right knee 
disability, claimed as secondary to the veteran's service-
connected left ankle disability, is not warranted.  38 C.F.R. 
§ 3.310 (2007).

3.  Entitlement to service connection for low back 
disability, claimed as secondary to the veteran's service-
connected left ankle disability, is not warranted.  38 C.F.R. 
§ 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for right foot 
disability, right knee disability, and low back disability, 
all of which he claims are secondary to his service-connected 
left ankle disability.  As all three service connection 
claims on appeal involve the application of identical law to 
similar facts, for the sake of economy, the Board will 
address them together.

As is discussed elsewhere in this decision, the fourth issue 
on appeal, entitlement to an increased disability rating for 
the service-connected ankle disability, is being remanded for 
additional development.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist a claimant in the development of a claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be 
given to the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for secondary service connection in 
letter dated June 2005.  Specifically, the letter stated, 
"[i]n order to support your claim for compensation based 
upon an additional disability that was caused or aggravated 
by a service-connected disability, the evidence must show: 
(1). You currently have a physical or mental disability shown 
by medical evidence, in addition to your service-connected 
disability; and (2). Your service-connected disability either 
caused or aggravated your additional disability."

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
VCAA letter.  Specifically, the June 2005 letter stated that 
VA would assist the veteran in obtaining relevant records 
from any Federal agency, including those from the military, 
VA Medical Centers, and the Social Security Administration.  
With respect to private treatment records, the VCAA letter 
informed the veteran that VA would make reasonable efforts to 
request such records.  Moreover, the letter informed the 
veteran that VA would provide a medical examination if VA 
determined it was necessary to make decisions on his claims.  

The June 2005 VCAA letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in original].  

The VCAA letter also informed the veteran as follows:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's service connection claims, 
element (1), veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for the veteran's claimed disabilities.  In other 
words, any lack advisement as to those two elements is 
meaningless, because disability ratings and effective dates 
were not assigned.  The veteran's claims of entitlement to 
service connection were denied based on elements (2), 
existence of a disability, and (3), connection between the 
veteran's service and the claimed disabilities.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.  Because as discussed below the Board is denying 
the veteran's claims, elements (4) and (5) remain moot.

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating these claims.  The evidence of record includes 
the veteran's statements, service records, and VA and private 
treatment records.  

The veteran was not afforded a VA examinations which address 
his claimed disabilities of the right foot, right knee, and 
low back.  The Board is aware of the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), which held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease, manifested in 
accordance with presumptive service connection regulations, 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

However, medical examinations as to the veteran's service 
connection claims are unnecessary in this case, because there 
is no objective and competent evidence of any diagnoses of 
right foot, right knee, or low back disabilities.  The 
veteran's medical records do not contain any such diagnoses.  
Under such circumstances, an examination is not required as 
to these claimed disabilities.  

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no competent medical evidence of current diagnoses 
of the claimed disabilities.

Thus, for the reasons expressed above, the Board finds that 
the development of these issues has been consistent with the 
provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  The veteran has retained the services 
of a representative, and he has been accorded the opportunity 
to present evidence and argument in support of his claim.  As 
indicated, he withdrew his request to testify at a 
videoconference hearing before a Veterans Law Judge. 

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2007); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Analysis

The veteran contends that his service-connected left ankle 
disability has caused disabilities of the right foot, right 
knee, and low back.  See VA Form 9, November 2006.  No 
argument has been presented to the effect that service 
connection is warranted because the claimed disabilities are 
directly due to service.  In any event, because as is 
discussed immediately below the claims are being denied based 
on the lack of current disabilities, a claim based on a 
direct theory of entitlement would also fail as to each 
claim.

With respect to Wallin element (1), current disability, the 
medical evidence of record is completely absent any diagnoses 
of right foot disability or right knee disability.  The 
medical evidence of record is similarly absent any current 
complaint of or treatment for a low back disability.  A May 
2006 VA treatment record specifically indicated that the 
veteran's joints were not swollen or tender, were normal in 
color, and displayed no limitation of motion.  Consistently, 
a September 2006 VA treatment record reported that the 
veteran was "ambulating well, unassisted in no apparent 
distress."  The August 2005 VA examination report indicated 
that the veteran had "normal" posture and "normal" gait.  
The examiner further noted that the veteran's feet "show no 
signs of abnormal weight bearing."    

The veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claims.  He has 
failed to do so.  See 38 U.S.C.A. 
§ 5107(a) [it is the claimant's responsibility to support a 
claim for VA benefits].  The Court has held that "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

To the extent that the veteran himself believes that 
disabilities of the right foot, right ankle, and low back 
currently exist, it is now well-established that lay persons 
without medical training, such as the veteran and his 
representative, are not competent to comment on medical 
matters such as diagnosis, date of onset, or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
495 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The statements 
offered by the veteran in support of his own claims are not 
competent medical evidence and do not serve to establish the 
existence of said disabilities.  

Because the competent medical evidence of record does not 
substantiate diagnoses right foot disability, right knee 
disability, or low back disability, the first element of 38 
C.F.R. § 3.304(f) is not met with respect to each claim, and 
service connection is not warranted on that basis.  See 
Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].

In sum, for reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
right foot disability, right knee disability, and low back 
disability.  The benefits sought on appeal are denied.  


ORDER

Entitlement to service connection for right foot disability, 
claimed as secondary to service-connected left ankle 
disability, is denied.

Entitlement to service connection for right knee disability, 
claimed as secondary to service-connected left ankle 
disability, is denied.

Entitlement to service connection for low back disability, 
claimed as secondary to service-connected left ankle 
disability, is denied.


REMAND

The veteran is also seeking entitlement to an increased 
disability rating for his service-connected left ankle 
disability, in excess of 20 percent.  After having carefully 
considered the matter, and for reasons expressed immediately 
below, the Board finds that claim must be remanded for 
further evidentiary and procedural development.  

Reasons for remand

VA examination

The veteran was afforded a VA (QTC) examination as to his 
service-connected left ankle disability in August 2005.  The 
veteran essentially contends that his service-connected 
disability has since increased in severity.  See VA Form 21-
8940, October 2006.  The Board finds that a contemporaneous 
VA medical examination is warranted.  See Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist 
includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse]; 
see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran 
is entitled to a new VA examination where there is evidence 
that the condition has worsened since the last examination].

VCAA notice

The veteran received notice dated June 2005 under the VCAA.  
However, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

The veteran has not received appropriate notice under Dingess 
as to his increased rating claim.  This must be accomplished.

In addition, the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court required VA notify the veteran of 
the appropriate diagnostic code criteria and further inform 
him that should an increase in disability be found, a 
disability rating will be determined by applying that 
criteria to the symptoms of the condition for which an 
increased disability rating is sought.  Such notice must 
precede the RO's final adjudication of the issue.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing 
error may be cured by a new VCAA notification followed by a 
re-adjudication of the claim].  Therefore, this too must be 
accomplished.


If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may not be cured 
by the Board.  The Board must remand the case to the agency 
of original jurisdiction because the record does not show 
that the veteran was provided adequate VCAA notice as to his 
increased rating claim and the Board is without authority to 
do so.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.	VBA should send the veteran a 
corrective VCAA letter which complies 
with the notification requirements of 
the VCAA, including as expanded by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) and Vazquez-
Flores v. Peake, 22 Vet. App. 37 
(2008).  

2.	VBA must arrange for the veteran to undergo a 
physical 
    examination to determine the severity of his 
service- 
    connected left ankle disability.  A report of the 
examination should
    be prepared and associated with the veteran's VA 
claims folder.

3.	VBA should then readjudicate the 
veteran's claim of entitlement to an 
increased disability rating for service-
connected left ankle disability.  If the 
benefits sought on appeal remain denied, 
in whole or in part, VBA should provide 
the veteran and his representative with 
a SSOC and allow an appropriate period 
of time for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


